Appeal Dismissed and Memorandum Opinion filed April 7, 2022




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00031-CV

      PATROCINIA SERRANO, AURORA GUZMAN, & GERTRUDE
                    VELASQUEZ, Appellants
                                        V.
                      JOSE ANGEL SERRANO, Appellee

                      On Appeal from Probate Court No 2
                            Harris County, Texas
                        Trial Court Cause No. 448463

                          MEMORANDUM OPINION

      This is an appeal from an order signed December 17, 2021. The notice of
appeal was filed January 17, 2022. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t. Code § 51.207 (appellate fees and costs).
      On March 8, 2022, this court ordered appellant to pay the appellate filing fee
on or before March 18, 2022 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.




                                         2